Citation Nr: 1549959	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  14-15 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

A. Gibson












INTRODUCTION

The Veteran served on active duty from February 1977 to February 1997.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  

In his September 2012 Notice of Disagreement, the Veteran alleged that his OSA is potentially due to depression, for which he was treated while in service.  A claim for PTSD has been adjudicated by the AOJ, however, it is not clear that decision appropriately considered all acquired psychiatric disabilities pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, as he is alleging depression is due to service, and this claim has not yet been adjudicated, it is referred to the AOJ for appropriate action.  


REMAND

The February 2013 VA examination report must be supplemented.  The VA examiner found it less likely that obstructive sleep apnea (OSA) was related to service because of the 10-year time period between separation and diagnosis.  The examiner said his OSA was mild when diagnosed in 2007, making it less likely to have started ten or more years prior.  The examiner did not provide further explanation on OSA's normal progression; that is, he did not explain how a "mild" diagnosis ten years after separation precludes it from having incepted while in service.  The examiner did not address the Veteran's or his wife's statements regarding his snoring and daytime sleepiness during service.

The Veteran's STRs show numerous upper respiratory infections, episodes of reactive airways disease, trouble with allergies, and asthma problems.  Indeed, asthma has been service-connected.  The examiner is asked to comment on his respiratory history during service, and especially his asthma, and is asked whether any of these symptoms led to OSA.  In regards to asthma, an opinion on whether it caused or aggravated OSA must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for sleep apnea, and make arrangements to obtain all records not already associated with the claims file.  

2.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that sleep apnea is related to service.  The examiner is asked to review the claims file and STRs prior to the examination, and also to elicit a thorough history from the Veteran.

The examiner is asked whether it is as likely as not that sleep apnea incepted during service.  The Board notes that the Veteran had many upper respiratory infections and other respiratory treatment over his twenty years of service (some dates include: June 1985, May 1988, September 1993, June and July 1994, July 1996).  He has asserted having trouble with snoring during service.  His wife has asserted she observed him have very labored breathing and stop breathing during sleep while still in service.  

If the examiner does not find it as likely as not that he had sleep apnea in service, the examiner is then asked whether sleep apnea was caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disability) by asthma, or any of his other service-connected disabilities (carpal tunnel syndrome, cervical spine disability, lumbar spine disability, left wrist disability, hearing loss, or multiple lipomas).  Appropriate searches of up-to-date medical literature should be conducted, especially with respect to asthma.  The Veteran's wife argues that she is a registered nurse, and that sleep apnea was not understood while he was still in service.  She asserts that he had the same symptoms while in service and she urged him to see a doctor, who continually attributed his symptoms to asthma.  She argues their son was diagnosed with sleep apnea at an early age, and that the Veteran developed it at an early age as well.

The examiner is asked to review the Veteran's arguments submitted with his NOD in September 2012.

All opinions are to be supported by explanatory rationale, which includes citation to evidence in the record and medically accepted knowledge.  

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




